DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and examined herein.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Duprex (Journal of virology 76.14 (2002): 7322-7328.) in view of Wong, (PGPUB US20180163195A1, effective filing date December 12, 2012).
Claim 1 is drawn to a virus protein gene encoding for an optical switch protein is inserted in an expressible manner in an exogenous gene-transferable region of a virus protein that has an enzyme activity, wherein the optical switch protein comprises at least two subunits, and the genes coding for each subunit are linked together by a linker, or without a linker.
Regarding claim 1, Duprex teaches a virus protein gene encoding Measles Virus RNA-Dependent RNA Polymerase (a virus protein that has an enzyme activity), with a Green Fluorescent Protein (EGFP) inserted in to the H2 variable region of the L protein of the RNA Polymerase, wherein the inserted peptide in H2 region is expressed and resulted in an RNA Polymerase that is functional and autofluorescent (i.e. inserted in an expressible manner in an exogenous gene-transferable region of a virus protein that has an enzyme activity)(Abstract).
Regarding claim 1, Duprex does not teach an optical switch protein comprising at least two subunits.
Wong teaches light-induced dimerization domains (LIDD) such as, e. g., pMag/nMag, inserted between two parts of an enzyme (split recombinase) to create an enzyme with activity that can be reconstituted by a light signal and the light-inducible dimerization ([0015] -[0032], [0246]; e.g). The light-induced dimerization protein, i.e., the optical switch protein, comprises two subunits: pMag and nMag. ([0239-0243], [0245])
Regarding claim 2, Wong teaches a flexible linker L1 (SEQ ID NO: 36, which is SGGSGSGSSGGSGT), 14-amino acid in length.
Regarding claim 3, Wong teaches the optical switch protein is Magnet (i.e., comprises two subunits: pMag and nMag).
Regarding claim 4, Wong teaches the optical switch protein pMag/nMag is modulated by blue light which is 450-495 nm wave length ([0436]).
Regarding claims 5-9, Duprex teaches the RNA polymerase, of the RNA virus Measles Virus, the “exogenous transferable region” being the region btween Ln and Lc of the L protein.
Regarding claims 10-15, Duprex teaches the viral vector, cell, etc. It is noted that claim 14 is drawn to a kit that includes a nucleic acid, but without reciting any other component. As the nucleic acid is taught in Duprex, so is the kit thus taught.
Regarding claims 17-18 and 20, Duprex teaches transfection and culturing (p. 7324). Duprex does not teaching light irradiation, which is taught in Wong.
Therefore, it would have been prima facie obvious and within the scope of a person having ordinary skills in the art, at the time of the instant application, to have applied the LIDD-mediated modulation of protein activity of Wong to the Measles Virus RNA-Dependent RNA Polymerase of Duprex, by inserting the pMag/nMag in the L protein of the RNA polymerase, thereby arriving at the instantly claimed invention. The PHOSITA would have been motivated to do so given the teachings of the prior art regarding the benefit of light signal modulation of viral replication. The PHOSITA would have had reasonable expectation of success given the teachings and success of the prior art.
Therefore, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art.
Claims 16 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Duprex (Journal of virology 76.14 (2002): 7322-7328.) in view of Wong, (PGPUB US20180163195A1, effective filing date December 12, 2012), and further in view of Hiramoto (Molecular Therapy 23 (2015): S2-S3).
Claim 19 is drawn to a method for producing iPS cells, comprising: infecting somatic cells with a virus or virus vector according to claim 13 that includes one or more transgenes selected from the group consisting of Oct3/4, Sox2, Klf4, l-Myc (or c-Myc), Nanog and Lin28, and culturing the infected cells under light irradiation. Claim 16 is drawn to iPS cells.
Duprex in view of Wong as discussed above teachings a light-activated measles viral vector. 
Duprex in view of Wong does not teaching using the light-activated measles viral vector in iPS induction.
Hiramoto teaches MV gene transfer vector which is nontransmissible, and can transfer multiple genes simultaneously. The MV vector which carries 5 genes (GFP, human OCT3/4, SOX2, KLF4, and L-MYC) could express these genes in various human cells successfully generated induced pluripotent stem cells.
Therefore, it would have been prima facie obvious and within the scope of a person having ordinary skills in the art, at the time of the instant application, to have applied a light-activated measles viral vector of Duprex in view of Wong to iPS induction as taught by Hiramoto, and induced stem cells by culturing under blue light to activate the viral vector, thereby arriving at the instantly claimed invention. The PHOSITA would have been motivated to do so given the teachings of the prior art regarding the benefit of light signal modulation of viral replication. The PHOSITA would have had reasonable expectation of success given the teachings and success of the prior art.
Therefore, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663